The offense charged is forgery, and the punishment assessed is two years in the penitentiary.
The indictment charges that the appellant made a false instrument in writing purporting to be the act of another, to-wit, the act of Fred Raynor, and the said false instrument is set out in full in the indictment and shows to be a check drawn against the Hunt County Bank  Trust Company, payable to William Stanford for the sum of $11.50.
We have carefully examined the record in the case and find that the facts fail to show that any check was introduced in evidence, and they further fail to describe with any degree of certainty the said check in controversy. It was essential in this case to introduce in evidence the check described in the indictment, there being no proof that the check was lost. Muniz v. State, 59 Tex.Crim. Rep.. McBride v. State, 93 Tex.Crim.
 *Page 218 
Rep. 257. Dovalina v. State, 14 Tex.Crim. App. 312. This the proof in the instant case wholly fails to do and because of such failure, the evidence is insufficient to sustain a conviction.
The judgment of the district court is, therefore, reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.